                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




 JONATHAN BOLAND,

                Plaintiff,

        V.                                                         Case No. 3:19-cv-01049-SB

 PARKROSE SCHOOL DISTRICT;                                            OPINION AND ORDER
 SHANNON ANASTASIADIS; MAURICE
 FRANCE; JUN KAWAGUCHI; DAVE
 RICHARDSON; KAREN GRAY; and
 MULTNOMAH COUNTY, OREGON,


                Defendants.



MOSMAN,J.,

       On November 27, 2019, Magistrate Judge Stacie F. Becke1man issued her Findings and

Recommendation ("F&R") [ECF 24], recommending that County Defendants' Motion to

Dismiss [ECF 6] be granted and that Parkrose Defendants' Motion to Dismiss [ECF 7] be

granted as follows: (1) Plaintiffs Section 1983 claim should be dismissed with leave to amend,

(2) Plaintiffs negligence and negligence per se claims should be dismissed with leave to amend,

and (3) Plaintiffs fraudulent concealment claim should be dismissed with prejudice. 1 The

Parlaose Defendants objected [ECF 27], and Plaintiff filed a response to the objection [ECF 29].




       In this litigation, the "County Defendants" are Shannon Anastasiadis and Multnomah
County. The "Parkrose Defendants" refer to all other named defendants.


1 -OPINION AND ORDER
                                           DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the fmal determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

        I agree with Judge Beckerman's reasoning. My only departure from her

recommendations is to dismiss with prejudice Plaintiffs claims for negligence and negligence

per se. I do so because Plaintiff has asserted that he does not intend to reassert these claims in

future pleadings. Pl. Resp. [29] at 1. There is therefore no reason to grant Plaintiff leave to

amend those claims.

II

II

II

II

II

II




2 -OPINION AND ORDER
                                       CONCLUSION

       Upon review, I agree with Judge Beckerman's recommendation and I ADOPT the F&R

[24]. I GRANT the County Defendants' Motion to Dismiss [6]. I also GRANT the Parkrose

Defendants' Motion to Dismiss [7]. Plaintiffs Section 1983 claim is dismissed with leave to

amend. All other claims are dismissed with prejudice. Plaintiff's amended complaint is due on

January 16, 2020.

       IT IS   so ORDEMD.
       DATED this~day of January, 2020.




3 -OPINION AND ORDER
